Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Saeed Mahmoodian appeals from the district court’s order granting him default judgment but limiting his relief to recovery of his costs of pursuing this action and a permanent injunction against Defendants’ use of his copyrights.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mahmoodian v. Pirnia, 2012 WL 4458165 (WD.Va. June 7, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.

 Although the district court granted Mahmoo-dian’s motion for default judgment, the court did not award Mahmoodian damages and in-junctive relief to the full extent he requested.